Citation Nr: 1207012	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-18 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an increased rating for the service-connected bilateral hearing loss, currently evaluated as noncompensable prior to May 17, 2007, 10 percent disabling from May 17, 2007 through March 11, 2010, and 30 percent disabling thereafter. 

2.  Entitlement to an initial increased rating for the service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent, prior to October 31, 2007.




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to May 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2007 and August 2007 rating decisions by the RO. 

While the Veteran initially requested a hearing before a Veterans Law Judge, in October 2011, he canceled his hearing request.  The hearing request has therefore been withdrawn.  See 38 C.F.R. § 20.702(e) (2011).

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After having carefully considered the matter, and for the following reasons, the Board believes that this case must be remanded for further development of the record.  

The Veteran was last afforded a VA examination to evaluate his service-connected bilateral hearing loss in March 2010.  In an October 2011 statement, the Veteran claimed that his hearing had worsened and that he would soon be receiving new hearing aids.  

Since the Veteran has alleged that his disability has increased in severity since his last examination and that the evidence does not adequately address the current state of his bilateral hearing loss, the Board finds that an additional examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With respect to the PTSD claim, in a May 2007 rating decision, the RO granted service connection for this disability and assigned a 50 percent rating effective on February 23, 2004.  The Veteran perfected an appeal as to the assigned disability rating. 

In a May 2009 rating decision, the RO increased the disability rating assigned to the service-connected PTSD to 100 percent, effective on October 31, 2007.  The RO also indicated that this decision represents a total grant of the benefit sought on appeal, and the issue was considered to have been fully and favorably resolved. 

The Board observes that the May 2009 rating decision did not grant a 100 percent rating for the entire period of the appeal.  As such, it cannot be said that the Veteran has been granted the maximum available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

The Board notes that the Veteran has not indicated that he is satisfied with the disability rating assigned to the service-connected PTSD, nor has he indicated that he wishes to withdraw his appeal of this issue.  

Following the May 2009 rating decision, additional VA treatment records which described the Veteran's PTSD symptomatology were associated with the claims folder.  

This evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  Accordingly, the issue must be returned to the agency of original jurisdiction for readjudication.  See 38 C.F.R. §§ 19.9, 20.1304 (2011).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected hearing disability.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed (including audiological testing), and the results reported in detail. 

The claims file and a copy of this remand should be provided to the examiner for review. The examiner should elicit a complete history from the Veteran.  

The examiner should describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  

A complete rationale for any opinion expressed should be included in the examination report.

2.  After completing all indicated development, the RO should readjudicate the issues determined to be still on appeal in light of all the evidence of record, including the additional VA treatment records submitted directly to the Board without a waiver of initial RO review.  The RO in this regard should address the claim for an increased rating for the service-connected PTSD for the period of the appeal prior to October 31, 2007.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of The Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


